 In the Matter of THE WASHBURNCOMPANY, ANDREWS' DIVISIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,C.I.O.Case No. 13-11-3367.-Decided April 9, 1946Fyffe d Clarke,byMr. Albert J. Smith,,of Chicago, Ill., for theCompany.Mr. E. V. Roose,of Rockford, Ill., for the Union.Mr. F. G. Dunn,,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Electrical, Radio, & MachineWorkers of America, C. I. 0., herein called the Union, alleging thata question effecting commerce had arisen concerning the representa-tion of employees of The Washburn Company, Andrews' Division,Rockford, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Gustaf B. Erickson, Trial Examiner.The hearing was heldat Rockford, Illinois, on February 21, 1945.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine andcross-examinewitnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Washburn Company is a Massachusetts corporation, havingits home office at Worcester, Massachusetts. It operates two manu-facturing plants, one atWorcester, Massachusetts, and the second atRockford, Illinois.The Rockford plant, known as the Andrews' Divi-sion, isthe only one involved in this proceeding.At its Rockford67 N. L.R. B., No. 17.692148-46-vol 67-10129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, the Company manufactures wire kitchen utensils, wire baskets,wire hardware, miscellaneous wire specialties, and stamped hardware.Its principal raw material is steel.During the year 1945 the Companyused raw materials valued in excess of $50,000 at its Rockford plant,of which more than 25 percent was received from points outside theState of Illinois.During the same period it produced products valuedin excess of $100,000, of which 60 percent was shipped to points out-side the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganizattion, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn November 14, 1945, the Union directed a letter to the Companyclaiming that it represented a majority of the Company's employeesfor the purposes of collective bargaining.On November 21, 1945, theCompany answered the Union's letter of November 14, 1945, and ques-tioned the claim of representation by the Union of a majority of theCompany's employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union, represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IF. THE APPROPRIATE 'UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees, including shop clerks, storedepartment employees, shipping room employees, watchman, janitors,but excluding cafeteria workers, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.IThe Field Examiner reported that the Union submitted 49 application cards, 43 ofwhich were dated in October and November 1945 and the remainder undated.There are approximately 88 employees in the appropriate unit. THE WASHBURN COMPANY131V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The WashburnCompany, Andrews' Division, Rockford, Illinois, an election by sec-ret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,affiliated with the C. I. 0., for the purposes of collective bargaining.